DETAILED ACTION
	This is the first Office action on the merits. Claims 1-23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on January 16, 2020, November 4, 2020, and February 23, 2022 were received and considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11 and 22, it is unclear what is meant by the first and second lateral portions extend a greater lateral distance than the second and third lateral portions. The second lateral portion cannot extend a greater lateral distance than itself.
The term “about” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The height-to-width ratio of the traction portion is indefinite due to the use of the term "about".
The term “about” in claim 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the orientation of the second lateral portion relative to the first lateral portion is indefinite due to the use of the term "about".
Claim 13 recites the limitation "each traction portion" in the first line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “each traction portion” is the first and thus a traction portion has not been defined within the claim.
Claim 17 recites the limitation "the second side of the track" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second side of the track” is the first and thus a second side of the track has not been defined within the claim. Furthermore, a first side of the track has not been defined within the claim.
Claims 18-21 are indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090102283 A1 (Choi), cited in the IDS filed on November 4, 2020, in view of US 20120139334 A1 (Pringiers).
Regarding Claim 1, Choi discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) a vehicle track (elastic crawler 1A) comprising: a first side configured to mount to a drive system of a vehicle (connecting portions 3A and guides 7L and 7R are formed on the side opposite the ground contact side, as shown in Fig. 4); and a second side (ground contact side, as shown in Fig. 5) opposite the first side and defining a tread pattern (formed by lugs 4L, 4R, 5L, and 5R) comprising: a first block (first lug unit X1) comprising: a first lateral portion (lug 4L); and a second lateral portion (lug 4R) laterally offset from the first lateral portion, wherein the first and second lateral portions are longitudinally aligned (Para. [0068]); and a second block (second lug unit X2) longitudinally offset from the first block, the second block comprising: a third lateral portion (lug 5L) substantially laterally aligned with the first lateral portion (lug 4L), wherein the second lateral portion (lug 4R) and the third lateral portion (lug 5L) overlap or align in a longitudinal direction (distance T1 and T2 can be shortened and extensions 13L and 13R may align, Para.[0083]); and a fourth lateral portion (lug 5R) substantially laterally aligned with the second lateral portion (lug 4R), wherein the third and fourth lateral portions are longitudinally aligned, wherein the first, second, third, and fourth lateral portions are substantially L-shaped (Para. [0076]-[0077]), wherein each of the first, second, third, and fourth lateral portions defines at least two walls (first sidewall 11 and second sidewall 12) extending from a common surface of the second side of the track (Para. [0082]).
Choi does not disclose each of the at least two walls defines a plurality of steps.
However, Pringiers teaches (Para. [0048]-[0056]; Figs. 1a-12) a rubber belt body (5) with lugs (2) that include a plurality of steps (grooves 10, 20, 30) formed on the sidewalls (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls disclosed by Choi to include a plurality of steps, such as taught by Pringiers, in order to facilitate the removal of soil material from the spaces between the lugs.
Regarding Claim 2, Choi and Pringiers teach the track of claim 1, as discussed above. Choi further discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) the first lateral portion (lug 4L) and the second lateral portion (lug 4R) are longitudinally aligned with one another at a first point along a circumferential axis, and wherein the third lateral portion (lug 5L) and the fourth lateral portion (lug 5R) are longitudinally aligned with one another at a second point along the circumferential axis.
Regarding Claim 3, Choi and Pringiers teach the track of claim 1, as discussed above. Choi further discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) each of the first, second, third, and fourth lateral portions (lugs 4L, 4R, 5L, 5R) comprises a protrusion (13L, 13R) extending substantially longitudinally away from a transverse axis.
The first embodiment (Figs. 1-5) of Choi does not show the protrusion of the second lateral portion and the protrusion of the third lateral portion overlap or align in the longitudinal direction along a circumferential axis.
However, Choi teaches (Fig. 6) protrusions (13L and 13R) overlap in the longitudinal direction along a circumferential axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi to have the protrusions overlap in the longitudinal direction, such as taught by another embodiment of Choi, in order to decrease vibration.
Regarding Claim 4, Choi and Pringiers teach the track of claim 1, as discussed above. Choi further discloses a central channel extending in a circumferential direction between the first and second lateral portions and between the third and fourth lateral portions (it can be seen in Fig. 3 that there is a central channel formed between 5L and 5R).
Regarding Claim 5, Choi and Pringiers, in combination, teach the track of claim 1, as discussed above. Pringiers further teaches (Para. [0061]; Figs. 1a-12) at least some of the steps (grooves 10, 20, 30) of at least one of the walls define curvilinear edges (arcuate parts 12, 22, 32 have curved edges).
Regarding Claim 6, Choi and Pringiers, in combination, teach the track of claim 1, as discussed above. Pringiers further teaches (Para. [0063]-[0064]; Figs. 1a-12) at least some of the steps (grooves 10, 20, 30) of at least one of the walls define straight edges (linear parts 14, 24, 34).
Regarding Claim 7, Choi and Pringiers, in combination, teach the track of claim 1, as discussed above. Pringiers further teaches (Para. [0048]-[0056]; Figs. 1a-12) each of the at least two walls defines three steps (grooves 10, 20, 30).
Regarding Claim 8, Choi and Pringiers, in combination, teach the track of claim 1, as discussed above. Pringiers further teaches (Para. [0073]; Figs. 1a-12) the steps (grooves 10, 20, 30) are evenly spaced along their respective wall.
Regarding Claim 9, Choi and Pringiers, in combination, teach the track of claim 1, as discussed above. Pringiers further teaches (Para. [0073]) the steps (grooves 10, 20, 30) are unevenly spaced along their respective wall (grooves can have different heights 11, 21, 31).
Regarding Claim 10, Choi and Pringiers, in combination, teach the track of claim 1, as discussed above. Pringiers further teaches (Para. [0089]-[0092]; Figs. 1a-12) a ground contact surface of each step (grooves 10, 20, 30) is disposed at an acute angle relative to the common surface of the second side of the track.
Regarding Claim 12, Choi and Pringiers teach the track of claim 1, as discussed above. Choi further discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) the walls (sidewalls 11 and 12) of each lateral portion are tapered toward each other in a direction toward a ground contact surface.
Regarding Claim 13, Choi and Pringiers teach the track of claim 1, as discussed above.
Choi and Pringiers do not explicitly disclose each traction portion has a height-to-width ratio of about 50:45.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi to have the claimed height-to-width ratio because selecting specific dimensions would be considered routine optimization of the performance characteristics of the lugs depending on the intended use of the track. For example, a track vehicle for muddy terrain may require lugs with a higher height-to-width ratio than a track vehicle for drier conditions.
Regarding Claim 14, Choi and Pringiers teach the track of claim 1, as discussed above. Choi further discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) the first and second lateral portions have substantially similar shapes, wherein the second lateral portion (lug 4R) is oriented at about 180 degrees relative to the first lateral portion (lug 4L).
Regarding Claim 15, Choi and Pringiers teach the track of claim 1, as discussed above.
Choi and Pringiers do not explicitly disclose each of the first, second, third, and fourth lateral portions extends a height of between 54 millimeters and 56 millimeters from the common surface of the second side of the track.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi to have the claimed height because selecting specific dimensions would be considered routine optimization of the performance characteristics of the lugs depending on the intended use of the track. For example, a track vehicle for muddy terrain may require lugs with a greater height than a track vehicle for drier conditions.
Regarding Claim 16, Choi and Pringiers teach the track of claim 1, as discussed above. Choi further discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) each of the walls (sidewalls 11 and 12) faces in a generally circumferential direction around the second side (ground-contact side) of the track.
Regarding Claim 17, Choi discloses (Para. [0048]-[0068]; Figs. 1-5) a system comprising a drive sprocket (not shown, Para. [0053]); and an endless track (elastic crawler 1A) coupled to the drive sprocket and defining a tread pattern (formed by lugs 4L, 4R, 5L, and 5R) comprising: a first block (first lug unit X1) comprising: a first lateral portion (lug 4L); and a second lateral portion (lug 4R) laterally offset from the first lateral portion, wherein the first and second lateral portions are longitudinally aligned (Para. [0068]); and a second block (second lug unit X2) longitudinally offset from the first block, the second block comprising: a third lateral portion (lug 5L) substantially laterally aligned with the first lateral portion (lug 4L), wherein the second lateral portion (lug 4R) and the third lateral portion (lug 5L) overlap or align in a longitudinal direction (distance T1 and T2 can be shortened and extensions 13L and 13R may align, Para.[0083]); and a fourth lateral portion (lug 5R) substantially laterally aligned with the second lateral portion (lug 4R), wherein the third and fourth lateral portions are longitudinally aligned, wherein the first, second, third, and fourth lateral portions are substantially L-shaped (Para. [0076]-[0077]), wherein each of the first, second, third, and fourth lateral portions defines at least two walls (first sidewall 11 and second sidewall 12) extending from a common surface of the second side of the track (Para. [0082]).
Choi does not disclose each of the at least two walls defines a plurality of steps.
However, Pringiers teaches (Para. [0048]-[0056]; Figs. 1a-12) a rubber belt body (5) with lugs (2) that include a plurality of steps (grooves 10, 20, 30) formed on the sidewalls (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls disclosed by Choi to include a plurality of steps, such as taught by Pringiers, in order to facilitate the removal of soil material from the spaces between the lugs.
Regarding Claim 18, Choi and Pringiers teach the system of claim 17, as discussed above. Choi further discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) each of the first, second, third, and fourth lateral portions (lugs 4L, 4R, 5L, 5R) comprises a protrusion (13L, 13R) extending substantially longitudinally away from a transverse axis.
The first embodiment (Figs. 1-5) of Choi does not show the protrusion of the second lateral portion and the protrusion of the third lateral portion overlap or align in the longitudinal direction along a circumferential axis.
However, Choi teaches (Fig. 6) protrusions (13L and 13R) overlap in the longitudinal direction along a circumferential axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi to have the protrusions overlap in the longitudinal direction, such as taught by another embodiment of Choi, in order to decrease vibration.
Regarding Claim 19, Choi and Pringiers, in combination, teach the system of claim 17, as discussed above. Pringiers further teaches (Para. [0061]; Figs. 1a-12) at least some of the steps (grooves 10, 20, 30) of at least one of the walls define curvilinear edges (arcuate parts 12, 22, 32 have curved edges).
Regarding Claim 20, Choi and Pringiers, in combination, teach the system of claim 17, as discussed above. Pringiers further teaches (Para. [0048]-[0056]; Figs. 1a-12) each of the at least two walls defines three steps (grooves 10, 20, 30).
Regarding Claim 21, Choi and Pringiers, in combination, teach the system of claim 17, as discussed above. 
Choi and Pringiers do not explicitly disclose each of the first, second, third, and fourth lateral portions extends a height of between 54 millimeters and 56 millimeters from the common surface of the second side of the track.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi to have the claimed height because selecting specific dimensions would be considered routine optimization of the performance characteristics of the lugs depending on the intended use of the track. For example, a track vehicle for muddy terrain may require lugs with a greater height than a track vehicle for drier conditions.
Regarding Claim 23, Choi discloses (Para. [0048]-[0050], [0058]-[0068]; Figs. 1-5) a vehicle track (elastic crawler 1A) comprising: a first side configured to mount to a drive system of a vehicle (connecting portions 3A and guides 7L and 7R are formed on the side opposite the ground contact side, as shown in Fig. 4); and a second side (ground contact side, as shown in Fig. 5) opposite the first side and defining a tread pattern (formed by lugs 4L, 4R, 5L, and 5R) comprising: a first block (first lug unit X1) comprising: a first lateral portion (lug 4L); and a second lateral portion (lug 4R) laterally offset from the first lateral portion, wherein the first and second lateral portions each define a ground contact surface (4L-1, 4R-1) that defines a generally L shape (Para. [0073]); and a second block (second lug unit X2) longitudinally offset from the first block, the second block comprising: a third lateral portion (lug 5L) substantially laterally aligned with the first lateral portion (lug 4L), wherein the second lateral portion (lug 4R) and the third lateral portion (lug 5L) overlap or align in a longitudinal direction (distance T1 and T2 can be shortened and extensions 13L and 13R may align, Para.[0083]); and a fourth lateral portion (lug 5R) substantially laterally aligned with the second lateral portion (lug 4R), wherein the third and fourth lateral portions each define a ground contact surface (5L-1, 5R-1) that defines a generally L shape (Para. [0073]), wherein the first, second, third, and fourth lateral portions are substantially L-shaped (Para. [0076]-[0077]), wherein each of the first, second, third, and fourth lateral portions defines at least two walls (first sidewall 11 and second sidewall 12) extending from a common surface of the second side of the track (Para. [0082]).
Choi does not disclose each of the at least two walls defines a plurality of steps.
However, Pringiers teaches (Para. [0048]-[0056]; Figs. 1a-12) a rubber belt body (5) with lugs (2) that include a plurality of steps (grooves 10, 20, 30) formed on the sidewalls (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls disclosed by Choi to include a plurality of steps, such as taught by Pringiers, in order to facilitate the removal of soil material from the spaces between the lugs.
Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Pringiers as applied to claims 1 and 17, respectively, above, and further in view of CN 103118930 A (Abiko et al.).
Regarding Claim 11, Choi and Pringiers teach the track of claim 1, as discussed above.
Choi and Pringiers do not disclose the first and second lateral portions each extend a greater lateral distance from a central circumferential axis of the track than the second and third lateral portions extend from the central circumferential axis.
However, Abiko et al. teaches (Para. [0084]-[0087]; Figs. 1-14) the first and second lateral portions (long pattern block 22A) each extend a greater lateral distance from a central circumferential axis (central line CL) of the track than the third and fourth lateral portions (short pattern block 22B) extend from the central circumferential axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi, as modified by Pringiers, to have an alternating lateral extension pattern, such as taught by Abiko et al., in order to improve traction and ride comfort of the vehicle.
Regarding Claim 22, Choi and Pringiers teach the system of claim 17, as discussed above.
Choi and Pringiers do not disclose the first and second lateral portions each extend a greater lateral distance from a central circumferential axis of the track than the second and third lateral portions extend from the central circumferential axis.
However, Abiko et al. teaches (Para. [0084]-[0087]; Figs. 1-14) the first and second lateral portions (long pattern block 22A) each extend a greater lateral distance from a central circumferential axis (central line CL) of the track than the third and fourth lateral portions (short pattern block 22B) extend from the central circumferential axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs disclosed by Choi, as modified by Pringiers, to have an alternating lateral extension pattern, such as taught by Abiko et al., in order to improve traction and ride comfort of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose tracks with tread patterns for increasing traction in various environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617